                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

IN RE PETITION OF
MARZUQ AL-HAKIM                                     Case No.: 8:18-mc-106-T-30AAS


                                          ORDER

       THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Amanda Arnold Sansone (Dkt. 17). Mr. Al-Hakim filed an

objection to the Report and Recommendation (Dkt. 18).

       After careful consideration of the Report and Recommendation of the Magistrate Judge

and Mr. Al-Hakim’s objection, and in conjunction with an independent examination of the file,

the Court is of the opinion that the Magistrate Judge's Report and Recommendation should be

adopted, confirmed, and approved in all respects.

       ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

       1.     The Report and Recommendation (Dkt. 17) of the Magistrate Judge is adopted,

confirmed, and approved in all respects and is made a part of this order for all purposes,

including appellate review.

       2.     Mr. Al-Hakim’s request to proceed in forma pauperis on appeal (Dkt. 15) is

DENIED.

       DONE and ORDERED in Tampa, Florida, this 6th day of May, 2019.




Copies Furnished To:
Counsel/Parties of Record
